Sanilevich v Sanilevich (2015 NY Slip Op 03238)





Sanilevich v Sanilevich


2015 NY Slip Op 03238


Decided on April 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2015

Mazzarelli, J.P., Friedman, Manzanet-Daniels, Clark, Kapnick, JJ.


14814 308226/14

[*1] Elena Sanilevich, Plaintiff-Appellant,
vSaniel Sanilevich, Defendant-Respondent.


Law Offices of Sandra M. Radna, P.C., New York (Sandra M. Radna of counsel), for appellant.
Chemtob Moss & Forman, LLP, New York (Michael F. Beyda of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Matthew F. Cooper, J.), entered September 18, 2014, which granted the father permission to travel with the child to Israel from September 20, 2014 to September 29, 2014 upon certain conditions, including the provision of a $250,000 security, unanimously dismissed, without costs, as moot.
The period of travel that the order covered - September 20, 2014 to September 29, 2014 - has passed, thus rendering this
appeal moot. As an alternate holding, we find that the court did not abuse its discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2015
CLERK